DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Shinada (U.S. PGPub # 2016/0341698).
Regarding Independent Claim 1, Shinada teaches:
A discharge ionization detector comprising: 
a gas passage through which an electric-discharge gas is to be passed (Fig. 1 Element 6 and paragraph 0043.); 
a plasma generation electrode configured to generate an electric discharge in the gas passage so as to generate plasma from the electric-discharge gas in the gas passage by the electric discharge (Fig. 1 Elements 3-5 and paragraphs 0043-0045.); 
a sample-gas introduction section through which a sample gas is introduced into the gas passage (Fig. 1 Element 18 and paragraph 0045.); 
a collection electrode provided in the gas passage and configured to collect charged particles generated from a sample component in the sample gas with the plasma (Fig. 1 Element 14 and paragraph 0045.); 
a bias electrode located between the plasma generation electrode and the collection electrode, and configured to create, within the gas passage, an electric field for guiding the charged particles to the collection electrode (Fig. 1 Element 12 and paragraph 0045.); and 
a DC power unit configured to produce a bias-electrode voltage to be applied to the bias electrode and a collection-electrode voltage to be applied to the collection voltage, where the bias-electrode voltage and the collection-electrode voltage are independently controllable (Fig. 1 Element 21 and paragraph 0045.).

    PNG
    media_image1.png
    597
    458
    media_image1.png
    Greyscale


Claim 5 is rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Stearns et al (U.S. PGPub # 2014/0053627).
Regarding Claim 5, Stearns teaches:
A method for adjusting a gas chromatograph device including: 
a column (Paragraph 0038 and Fig. 2 Element 132 wherein the “sample may flow as an eluent from a gas chromatography column.”); 
a detector configured to detect sample components separated from each other by the column (Fig. 2 Element 202 and paragraph 0041.); and 
a chromatogram creator configured to create a chromatogram based on an output signal from the detector (Paragraph 0049.), the detector (Fig. 2 Element 202.) being a discharge ionization detector (Fig. 2 Elements 104, 114, & 202.) including: 
a gas passage through which an electric-discharge gas is to be passed (Fig. 2 Element 134. See paragraphs 0025-0026.); 
a plasma generation electrode configured to generate an electric discharge in the gas passage so as to generate plasma from the electric-discharge gas in the gas passage by the electric discharge (Fig. 2 Elements 104 & 114. See paragraphs 0024, 0026, & 0027.); 
a collection electrode provided in the gas passage and configured to collect charged particles generated from a sample component in a sample gas with the plasma (Fig. 2 Elements 206a-e and paragraph 0024.); and 
a bias electrode configured to generate an electric field for guiding the charged particles to the collection electrode (Fig. 2 Elements 206a-e and paragraph 0024.), wherein the method comprises a step of adjusting a collection-electrode voltage, which is a DC voltage applied to the collection electrode (See paragraphs 0028-0032. See also control elements depicted in Fig. 3), so as to reduce an abnormality in a peak shape on the chromatogram created by the chromatogram creator, while performing a sample analysis using the gas chromatograph device (See paragraphs 0028-0042. See Fig. 4A-4C & 5.).


    PNG
    media_image2.png
    851
    516
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    525
    854
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    673
    552
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    650
    498
    media_image5.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 & 4 are rejected under 35 U.S.C. 103 as being unpatentable over Shinada (U.S. PGPub # 2016/0341698) as applied to claim 1 above, and further in view of Stearns et al (U.S. PGPub # 2014/0053627).
Regarding Claim 2, Shinada teaches all elements of claim 1, upon which this claim depends.
Shinada does not explicitly teach a controller configured to control the DC power unit so as to automatically adjust the collection-electrode voltage so that a signal output obtained from the collection electrode has the same sign as the electric charge of the charged particles to be detected, and to change the bias-electrode voltage to a value previously specified as a voltage for a sample measurement.
Stearns teaches a controller configured to control the DC power unit so as to automatically adjust the collection-electrode voltage so that a signal output obtained from the collection electrode has the same sign as the electric charge of the charged particles to be detected, and to change the bias-electrode voltage to a value previously specified as a voltage for a sample measurement (Paragraphs 0037-0043 wherein the polarity at the electrodes is independently controlled.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Stearns to the teachings of Shinada such that a controller would be configured to control the DC power unit so as to automatically adjust the collection-electrode voltage so that a signal output obtained from the collection electrode has the same sign as the electric charge of the charged particles to be detected, and to change the bias-electrode voltage to a value previously specified as a voltage for a sample measurement because this allows one to capture more information about more material in the detector.
Regarding Claim 4, Shinada teaches all elements of claim 1, upon which this claim depends.
Shinada does not explicitly teach a gas chromatograph device including a column and a detector configured to detect sample components separated from each other by the column, wherein the detector is the discharge ionization detector according to claim 1.
Stearns teaches a gas chromatograph device including a column (Paragraph 0038 and Fig. 2 Element 132 wherein the “sample may flow as an eluent from a gas chromatography column.”) and a detector (Fig. 2 Element 202.) configured to detect sample components separated from each other by the column (Fig. 2 Element 202.), wherein the detector is the discharge ionization detector according to claim 1 (Fig. 2 Elements 104, 114, & 202.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Stearns to the teachings of Shinada such that a gas chromatograph device including a column and a detector configured to detect sample components separated from each other by the column these devices are commonly used together to study and observe various gasses because this allows one to capture more information about more material in the detector.

Allowable Subject Matter
Claim 3 is allowed.
The following is a statement of reasons for the indication of allowable subject matter: the prior art does not anticipate alone or combine in an obvious manner to teach the claimed invention of Applicant. Specifically, the method steps regarding the control of the voltage at the bias electrodes has not been found to be easily incorporated without impermissible hindsight. The specific structural, functional, & temporal limitations have not been anticipated in a single reference.
Regarding Claim 3,
A method for adjusting a discharge ionization detector including: 
a gas passage through which an electric-discharge gas is to be passed; 
a plasma generation electrode configured to generate an electric discharge in the gas passage so as to generate plasma from the electric-discharge gas in the gas passage by the electric discharge; 
a collection electrode provided in the gas passage and configured to collect charged particles generated from a sample component in a sample gas with the plasma; and 
a bias electrode configured to generate an electric field for guiding the charged particles to the collection electrode, wherein the method comprises: 
a step of setting a bias-electrode voltage, which is a DC voltage applied to the bias electrode, to 0 V under the condition that the sample gas is not introduced into the gas passage; 
a step of adjusting a collection-electrode voltage, which is a DC voltage applied to the collection electrode, so that a signal output obtained from the collection electrode under the condition that the bias-electrode voltage is set at 0 V has the same sign as the charge of the charged particles to be detected; and 
a step of changing the bias-electrode voltage to a value previously specified as a voltage for a sample measurement.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed but not cited represents analogous art that teaches some of the limitations claimed by Applicant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P MCANDREW whose telephone number is (469)295-9025. The examiner can normally be reached Monday-Thursday 6-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858